

115 HR 3778 IH: Direct Creation, Advancement, and Retention of Employment Opportunity Act
U.S. House of Representatives
2017-09-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3778IN THE HOUSE OF REPRESENTATIVESSeptember 14, 2017Mr. Scott of Virginia (for himself and Mrs. Davis of California) introduced the following bill; which was referred to the Committee on Education and the Workforce, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo award grants for the recruitment, retention, and advancement of direct care workers.
	
 1.Short titleThis Act may be cited as the Direct Creation, Advancement, and Retention of Employment Opportunity Act or the Direct CARE Opportunity Act. 2.FindingsCongress finds the following:
 (1)Millions of seniors and persons with disabilities in the United States require assistance with activities of daily living in order to live independently and participate in their communities.
 (2)The assistance of direct care workers allows seniors and persons with disabilities to live with dignity, safety and independence in their own homes and communities and in the most integrated settings appropriate to their needs and preferences.
 (3)The Institute of Medicine has found that direct care workers provide the bulk of services for older adults in nursing homes, assisted living facilities, and individuals’ homes.
 (4)The Bureau of Labor Statistics projects that personal care aides and home health aides will be two of the occupations with the most new jobs created in the country by 2024.
 (5)Many direct care workers lack access to a career ladder or advanced training opportunities and, according to PHI, more than half of home care workers have completed no formal education beyond high school, making quality, transferable training essential to success on the job.
 (6)According to PHI, direct care workers earn a median wage of just over $10 an hour and frequently are not provided the workplace-based benefits that would allow them to care for themselves and their families.
 (7)According to National Women’s Law Center's analysis of Census Bureau data, the vast majority of direct care workers are women, and women of color represent nearly half of the direct care workforce.
 (8)According to the Federal Commission on Long-Term Care, there is high turnover and workforce shortages in direct care occupations, which can contribute to reduced care quality.
 (9)The Institute of Medicine found that to ensure that the United States is prepared to meet the health care needs of older Americans during the 21st century, it is essential that the capacity of the direct care workforce be enhanced in both size and ability to meet their health care and quality of life needs.
			3.Grants for recruitment, retention, and advancement of direct care workers
 (a)Authority To award grantsNot later than 12 months after the date of enactment of this section, the Secretary of Labor, in consultation with the Secretary of Health and Human Services, shall award grants to not more than 15 eligible entities to conduct projects for purposes of recruiting, retaining, or providing advancement opportunities to direct care workers.
			(b)Duration
 (1)Grant periodA grant under this section shall be for not less than 5 years. (2)Length of projectA project assisted with a grant awarded under this section shall be conducted for not less than 3 years.
				(c)Project plans
 (1)In generalTo receive a grant under this section, an eligible entity shall submit to the Secretary a project plan at such time and in such manner as the Secretary may determine, which shall contain the information described in paragraph (2).
 (2)ContentsEach project plan submitted by an eligible entity under paragraph (1) shall include a description of the following:
 (A)Current or projected workforce vacancies and supply of direct care workers in the State or region to be served by the eligible entity, and the geographic scope of the workforce to be served.
 (B)Specific efforts and strategies that the project will undertake to reduce barriers to recruitment, retention, and advancement of direct care workers, including whether such efforts will include—
 (i)assessment of the wages or other compensation or benefits necessary to recruit and retain direct care workers, conducted in consultation with individuals employed as direct care workers, representatives of such workers, individuals assisted by such workers, and the families of such individuals;
 (ii)analysis of reliable data that has previously been collected with respect to such wages or other compensation or benefits;
 (iii)validation and implementation of successful training models, standards, and curricula (such as the models, standards, and curricula used in the grants awarded under section 2008(b) of the Social Security Act for developing training competencies and certification programs for direct care workers (42 U.S.C. 1397g)) or through work-based learning strategies, career pathways, supervision, or mentoring; or
 (iv)any other supportive services or benefits provided to create or sustain employment for direct care workers.
 (C)The models, standards, and curricula the eligible entity will carry out under subparagraph (B). (D)Any other supportive services provided to assist in the goals of the project, if applicable.
 (E)Identification of advancement opportunities and strategies to expand career pathways for direct care workers in the State or region to be served by the eligible entity, if applicable.
 (F)How the eligible entity will collect and submit to the Secretary workforce data and outcomes of the project to be assisted with the grant under this section.
 (G)How the eligible entity will consult on the implementation of the project, or coordinate the project with, each of the following entities, to the extent that each such entity is not a part of the eligible entity:
 (i)The State agency responsible for administering the State plan under title XIX of the Social Security Act (or waiver of the plan).
 (ii)Local boards and State boards for the State or region to be served by the eligible entity. (iii)Nonprofit organizations with demonstrated experience in the recruitment, training, employment, or career consultation of direct care workers or the development of curricula or coursework to be used in the training under the project.
 (iv)Nonprofit organizations that foster the professional development and collective engagement of direct care workers, including labor organizations.
 (v)Nonprofit organizations with an expertise in identifying and addressing the care needs of local seniors and people with disabilities and their caregivers (including area agencies on aging, centers for independent living, and aging and disability resource centers).
 (vi)Nonprofit State provider associations that represent providers who employ direct care workers, where such associations exist.
 (H)How the eligible entity will consult with individuals employed as direct care workers, representatives of such workers, individuals assisted by such workers, and the families of such individuals throughout the project.
 (I)Outreach efforts to individuals for participation in such project, including targeted outreach to recipients of assistance under a State program funded under part A of title IV of the Social Security Act or individuals who are eligible for such assistance.
 (3)EvaluationIn selecting eligible entities to receive a grant under this section, the Secretary shall— (A)ensure—
 (i)geographic and demographic diversity, including rural and urban areas; and (ii)that selected eligible entities will serve areas where direct care, or related occupations, is considered an in-demand industry sector or occupation; and
 (B)evaluate the efficacy of each project plan submitted under paragraph (2)— (i)for recruiting, retaining, and providing advancement opportunities for direct care workers; and
 (ii)on the methods used to recruit, retain, and provide advancement opportunities to direct care workers.
 (d)ConsultationThe Secretary shall encourage each eligible entity receiving a grant under this section— (1)in developing and carrying out a project under this section, to consult with—
 (A)institutions of higher education; (B)entities that employ direct care workers;
 (C)the State Apprenticeship Agency recognized under the Act of August 16, 1937 (commonly known as the National Apprenticeship Act), for the State or region to be served by the eligible entity or, if no such agency has been recognized in the State or region, the Office of Apprenticeship of the Department of Labor; and
 (D)one-stop centers; and (2)in carrying out a project under this section, to coordinate, to the extent practicable, activities under the project with activities under the grants awarded under section 2008 of the Social Security Act (42 U.S.C. 1397g).
 (e)Uses of fundsEach eligible entity receiving a grant under this section shall use such funds to carry out a project or to continue a project commenced prior to receipt of such grant that develops and implements a strategy for the recruitment, retention, or advancement of direct care workers, which includes the activities described in subsection (c)(2), and that provides compensation to each eligible direct care worker for any training received under the project.
 (f)Supplement, not supplantAn eligible entity receiving a grant under this Act shall use such grant only to supplement, and not supplant, the amount of funds that, in the absence of such grant, would be available to address the recruitment, retention, and advancement of direct care workers in the State or region served by the eligible entity.
			(g)Reports
				(1)Eligible entities
 (A)In generalNot later 6 months after the completion of each project assisted with a grant under this section, the eligible entity that received such grant shall submit to the Secretary of Labor and the Secretary of Health and Human Services a report on the progress and outcomes of the project, which data shall be disaggregated in the manner described in subparagraph (B), and shall include the following:
 (i)The number of individuals served by the project, including— (I)the number of individuals recruited to be employed as an direct care worker; and
 (II)the number of individuals who attained employment as an direct care worker. (ii)The percentage of individuals described in clause (i)(II) employed as an direct care worker in the manner described in subclause (I) of section 116(b)(2)(A)(i) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3141(b)(2)(A)(i)).
 (iii)The percentage of individuals described in clause (i)(II) employed in the manner described in subclause (II) of section 116(b)(2)(A)(i) of such Act (29 U.S.C. 3141(b)(2)(A)(i)).
 (iv)The number of individuals or families assisted by direct care workers. (v)The number of direct care workers who received and completed the following training or education in the field of direct care, if applicable:
 (I)Entry-level training. (II)Advanced-level training.
 (III)Continuing education. (IV)Professional development, mentoring, or supervision.
 (vi)The median earnings of individuals completing each type training or education described in clause (v), as determined in accordance with section 116(b)(2)(A)(i)(III) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3141(b)(2)(A)(i)(III)).
 (vii)How the project assessed satisfaction with respect to— (I)direct care workers assisted by the project;
 (II)individuals receiving services delivered by such workers, including any impact on the health care outcomes of such individuals; and
 (III)employers of such workers, as determined in accordance with section 116(b)(2)(A)(i)(VI) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3141(b)(2)(A)(i)(VI)).
 (viii)Other services, benefits, or supports (other than the services, benefits, or supports described in clause (v)) provided to assist in the recruitment, retention, and advancement of direct care workers, the number of individuals who accessed such services, benefits, or supports, and the impact of such services, benefits, or supports.
 (B)DisaggregationThe data collected under clauses (i) through (vi) of subparagraph (A) shall be disaggregated by race, ethnicity, sex, and age in accordance with section 116(d)(2)(B) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3141(d)(2)).
 (C)Supplemental outcomes informationEligible entities shall submit supplemental information detailing the outcomes of the project, including explanations of the information provided in accordance with (A).
 (2)SecretariesNot later than 1 year after the completion of each project assisted with a grant under this section, the Secretary of Labor, in consultation with the Secretary of Health and Human Services, shall prepare and submit to Congress a report containing—
 (A)the progress and outcomes of the project submitted by the eligible entity under paragraph (1); (B)an analysis of the workforce supply, current and projected shortages, and distribution of direct care workers at a national, regional, and State level; and
 (C)recommendations for such legislative or administrative action as the Secretaries determine appropriate.
 (3)GAO reportNot later than 1 year after the completion of each project assisted with a grant under this section, the Comptroller General of the United States shall conduct a study and submit to Congress a report including—
 (A)an assessment of how the project assisted in the recruitment, retention, and advancement of direct care workers; and
 (B)such recommendations for legislative or administrative changes as the Comptroller General determines are appropriate.
 (h)Technical assistanceNot later than 6 months after the date of enactment of this Act, the Secretary of Labor shall provide technical assistance to eligible entities, for purposes of compliance with subsection (g)(1) of this section, on—
 (1)the disaggregation requirements of section 116(d)(2)(B) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3141(d)(2)); and
 (2)the data collection requirements of section 116(b)(2)(A)(i) of such Act (29 U.S.C. 3141(b)(2)(A)(i)).
 (i)Authorization of appropriationsThere are authorized to be appropriated such funds as may be necessary to carry out this section for each of fiscal years 2018 through 2022.
 (j)DefinitionsIn this Act: (1)Career pathwayThe term career pathway has the meaning given the term in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102).
 (2)Direct care workerThe term direct care worker has the meaning given the term in section 799B of the Public Health Service Act (42 U.S.C. 295p). (3)Eligible entityThe term eligible entity means—
 (A)a State; (B)a nonprofit organization, labor organization, or an entity with shared labor-management oversight—
 (i)with an established record of recruiting or providing training to direct care workers; or (ii)that established a training program in consultation with an organization with an established record of providing training to direct care workers;
 (C)a local board; (D)a nonprofit entity carrying out a registered apprenticeship program;
 (E)Indian tribe or tribal organization; or (F)a consortium of entities listed in subparagraph (A), (B), (C), (D), or (E) which may include an institution of higher education.
 (4)Employ; employerThe terms employ and employer have the meanings given the terms in section 3 of the Fair Labor Standards Act (29 U.S.C. 203 et seq.).
 (5)Indian tribe; tribal organizationThe terms Indian tribe and tribal organization have the meanings given such terms in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).
 (6)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a)).
 (7)Local boardThe term local board has the meaning given the term in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102).
 (8)In-demand industry sector or occupationThe term in-demand industry sector or occupation has the meaning given the term in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102).
 (9)One-stop centerThe term one-stop center has the meaning given the term in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102).
 (10)RegionThe term region has the meaning given the term in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102).
 (11)Registered apprenticeship programThe term registered apprenticeship program has the meaning given the term in section 171(b) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3226(b)).
 (12)SecretaryThe term Secretary means the Secretary of Labor. (13)StateThe term State means any State of the United States or the District of Columbia District of Columbia, and any commonwealth, possession, or other territory of the United States.
 (14)State boardThe term State board has the meaning given the term in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102).
 (15)Work-based learning strategyThe term work-based learning strategy means a strategy (which may be a registered apprenticeship) that provides workers with paid work experience and corresponding classroom instruction, as appropriate, delivered in an employment relationship that both the employer and worker intend to be permanent.
				